Citation Nr: 1241196	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  12-03 754	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to VA educational assistance benefits under Chapter 33, Title 38, United States Code.

2.  Entitlement to VA educational assistance benefits under Chapter 30, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from May 1988 to October 1990 and from January 2004 to March 2004.  She has also had periods of service in the Navy Reserves and Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal was certified to the Board as an issue of denial of entitlement to VA educational assistance benefits under Chapter 33, Title 38, United States Code (commonly referred to as the Post-9/11 GI Bill).  In the course of the appeal, the RO also denied entitlement to VA educational assistance benefits under Chapter 30, Title 38, United States Code (commonly referred to as the Montgomery GI Bill-Active Duty (MGIB-AD)), and the Veteran appealed the denial.  Thus, the Board has characterized the appeal as two distinct issues as noted on the title page.

The Board notes that the Veteran has been found to be eligible for educational assistance benefits under Chapter 1606, Title 10, United States Code (commonly referred to as the Montgomery GI Bill-Selected Reserves (MGIB-SR)).  She is currently receiving benefits under the MGIB-SR and an appeal pertaining to this educational program is not before the Board.

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge, a transcript of which is of record.  The Veteran indicated that she would proceed with the appeal without representation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND

The Board finds it necessary to remand the claims on appeal to the agency of original jurisdiction (AOJ) for additional development and consideration.

First, the Veteran submitted additional personnel records subsequent to the most recent readjudication of the claim by the RO in a March 2012 supplemental statement of the case (SSOC).  The Veteran did not waive review of the additional evidence by the AOJ.  See 38 C.F.R. § 20.1304 (2012).  The case must therefore be remanded to allow for the AOJ to consider the additional evidence in the first instance.

Next, VA has a duty to notify the Veteran of the information and evidence necessary to substantiate a claim for educational assistance benefits when an application is received.  See 38 C.F.R. § 20.1031(b)(i) (2012).  The notice will also inform the Veteran which information and evidence, if any, the Veteran is to provide to VA and which information and evidence, if any, VA will try to obtain for the Veteran.  See 38 C.F.R. § 20.1031(b)(ii).  In the Veteran's case, no notification letter was sent to her prior to the October 2011 decision or at any other time during the claims process.  Therefore, on remand, the Veteran should be sent a proper notification letter for both the Post-9/11 GI Bill claim and the MGIB-AD claim.

In addition, the Veteran has indicated that she may be eligible for the Post-9/11 GI Bill under provisions that went into effect in October 2011.  This theory likely pertains to the amendments made during the claims process regarding certain eligibility provisions for National Guard service.  That is, eligibility may include service in the Army National Guard if the service was in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard.  See Post-9/11 Veterans Educational Improvements Act of 2010, Pub. L. No. 111-377, 124 Stat. 4106 (2011).  Although the Department of Defense indicated that some of the Veteran's National Guard service was not for this purpose, she should be given an opportunity to present evidence that she has had National Guard service for the purpose of organizing, administering, recruiting, instructing, or training the National Guard after September 10, 2001.

Moreover, in the March 2012 SSOC, the RO indicated that the Veteran had previously been denied educational assistance benefits under MGIB-AD in August 1994.  Information concerning this denial is not currently in the claims file, including any letter informing the Veteran of the decision.  The records pertaining to this claim should be associated with the claims file on remand.

Lastly, the Veteran submitted a copy of a June 2006 letter from the Army National Guard GI Bill Support Team informing her that she was eligible and had been enrolled in the MGIB-AD.  On remand, the AOJ must consider this letter when the claim is readjudicated.

Accordingly, this case is REMANDED for the following actions:

1.  Send a notice letter to the Veteran informing her of the information and evidence needed to substantiate her claims for educational assistance benefits under both the Post-9/11 GI Bill and the MGIB-AD.  Ask her to present evidence that she has had National Guard service for the purpose of organizing, administering, recruiting, instructing, or training the National Guard after September 10, 2001.

2.  Associate with the claims file any records concerning the educational assistance claim that was denied in August 1994 that was referenced in the March 2012 SSOC.

3.  Finally, after undertaking any other development deemed appropriate, adjudicate the issues of entitlement to VA educational assistance benefits under both Chapter 33 and Chapter 30.  If any benefit sought is not granted, furnish the Veteran with an SSOC and afford her an opportunity to respond before the record is returned to the Board for further review.  The SSOC must include consideration of all evidence added to the claims file since the March 2012 SSOC and include consideration of the June 2006 letter from the Army National Guard GI Bill Support Team.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

